On motion to amend opinion. Motion granted. The third paragraph of the opinion, found at 66 Ohio St.3d 37-38, 607 N.E.2d 829, 830, is amended to read as follows for the bound volume of Ohio St.3d: In 1989, Marcella Dennis contacted Morgan about a contract dispute involving a recently purchased house. Morgan assigned the case to his associate. Dennis eventually lost patience with the associate’s handling of her case and contacted Morgan, who informed her that the associate had left the firm. Morgan apologized and pledged to take personal charge of the case. Morgan stipulates that he did not properly *1491supervise the associate’s work. In May 1990, Dennis brought Morgan a second case, this one over a cemetery’s refusal to honor a contract to bury Dennis’ sister. Dennis gave Morgan two contracts between her and the cemetery. Morgan did no work on either of Dennis’ cases, did not return her calls, and failed to return her contracts.
A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., dissents.